internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-110071-03 date date company trust a_trust b state a b c dear this letter responds to a letter from your authorized representative dated date as well as additional correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that company's s_corporation_election was inadvertently invalid facts company was incorporated under the laws of state it elected under sec_1362 to be treated as an s_corporation effective a at the time of the election trust a held company shares but was not an eligible shareholder under sec_1361 trust b acquired company shares on b but like trust a was not an eligible shareholder under sec_1361 plr-110071-03 company filed an s_corporation income_tax return form_1120s for its c tax_year for the same year company’s shareholders filed their individual income_tax returns consistent with company being an s_corporation the invalid shareholders were discovered during an audit of company by the internal_revenue_service the c tax_year audit is still open pending the issuance of this letter_ruling law and analysis sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 an electing_small_business_trust esbt may be a shareholder sec_1361 provides that for purposes of sec_1361 each potential_current_beneficiary of an esbt is to be treated as a shareholder unless for any period there is no potential_current_beneficiary then the trust is to be treated as the shareholder during that period sec_1361 provides that for purposes of sec_1361 and except as provided in sec_1361 the term electing_small_business_trust means any trust if i the trust does not have as a beneficiary any person other than an individual an estate or an organization described in sec_170 or ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies to the trust sec_1361 provides that such an election is to be made by the trustee and is to apply to the tax_year of the trust for which made and all subsequent tax years unless revoked with the consent of the service sec_1_1361-1 of the income_tax regulations provides that the trustee of the trust must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee must file the esbt election within the period of time prescribed by sec_1 j iii for filing qualified_subchapter_s_trust qsst elections generally within the 16-day-and-2-month period beginning on the day the stock is transferred to the trust sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the tax_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness were plr-110071-03 inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding this period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary the conference_report on the small_business job protection act of p_l_104-188 provides that the service should be reasonable in exercising this authority and apply standards that are similar to those applied under present law to inadvertent subchapter_s terminations h_rep_no 104th cong 2d sess 1996_3_cb_741 sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent company represents that trusts a and b satisfy the requirements for an esbt except that unknown to company the trustees inadvertently failed to make the required elections under sec_1361 company represents also that at all times since its filing of the s_corporation_election all of its shareholders have reported their respective shares of company’s income as though company were an s_corporation company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as might be required by the service based solely on the facts and representations submitted by company we conclude that company's s_corporation_election was inadvertently invalid within the meaning of sec_1362 consequently we conclude that company will be treated as an s_corporation beginning a and thereafter unless company’s s election otherwise terminates under sec_1362 we conclude also that the trustees will be deemed to have filed timely esbt elections for trusts a and b provided that such elections effective as of a and b respectively are filed no later than days from the date of this letter and provided that the trusts’ tax returns for the c tax_year reflect or are amended to reflect the status of the trusts as esbts a copy of this letter should be attached to the esbt elections except for the specific rulings above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision plr-110071-03 of the code specifically we express or imply no opinion regarding the eligibility of company to have elected under sec_1362 to be an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
